Judge Webb
dissenting.
I dissent. I do not believe the statement by Mr. Reed that the defendant stopped talking to him and asserted his constitutional rights is prejudicial error. This is not a case in which the defendant remained silent and this was used against him. Mr. Reed properly testified as to what the defendant told him. I do not see how it is more harmful to the defendant for Mr. Reed to have testified as he did rather than merely to have said the defendant stopped talking to him, which in the majority view would not have constituted prejudicial error.